REINHARD, Presiding Judge.
Wife appeals from a decree of dissolution. She asserts the trial court erred in: 1) the award of $200.00 per month for each of three children for child support; 2) the award of $1,500.00 per month maintenance; 3) the distribution of the marital property; and 4) the award of the payment of attorney’s fees. Husband complains as to the awards of maintenance, attorney’s fees, and the division of marital property. His allegations of error cannot be considered because he did not appeal.
The transcript reveals that husband, over a period of years, received substantial income from the practice of law. In addition, he received numerous fringe benefits from various law partnerships, of which he has been associated, including the one of which he was a partner at the time of trial. The parties have lived a high standard of living apparently exceeding the income available. At the time of trial, the marital residence valued at $175,000.00 was encumbered by three deeds of trust in the amount of $90,-000.00 and a federal tax lien of $44,000.00. Using the court’s determination of values, the court awarded to wife 87% of the marital property.
We have carefully reviewed the entire record and we determine that the challenged provisions of the decree are supported by substantial evidence and are not against the weight of the evidence. Neither does there appear an erroneous declaration nor application of the law. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no prece-dential value. The trial court’s judgment is affirmed in accordance with Rule 84.16(b).1
Affirmed.
SNYDER and CRIST, JJ., concur.

. Husband’s motions for attorney’s fees and for damages pursuant to Section 512.160 RSMo. 1978 are denied.